Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
2.	Claims 1-20 are presented for examination.
3.          This office action is in response to the claims filed 09/28/2021. 
4.	Claims 1, 8 and 15 are independent claims.
5.	The office action is made Non-Final.

Continued Examination under 37 CFR 1.114
6.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09/28/2021 has been entered.

Examiner Note
7.         The Examiner cites particular columns and line numbers in the references as applied to the claims below for the convenience of the Applicant(s). Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the Applicant fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner.

Claim Rejections - 35 USC § 102
8.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

9.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) The claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention; 

10.	Claims 1-20 are rejected under 35 U.S.C. 102(a) (1) as being anticipated by Salkola (US 10803050 B1) hereinafter as Salkola.

11.	Regarding claim 1 (Currently amended), Salkola teaches a method for disambiguating graph data, comprising: 
receiving entity data from a data source in a first format (Fig 7, step 710, col 24, lines 27-45, “the assistant system 140 may access a plurality of records based on data collected from a plurality of data sources... the plurality of accessed records may be of JavaScript Object Notation (JSON) format.  In particular embodiments, the plurality of accessed records may be of Extensible Markup Language (XML) format.  In particular embodiments, the plurality of accessed records may be of any other suitable format comprising attribute-value pairs.”), wherein the entity data comprises a set of nodes (col 2, lines 35-43, knowledge graph, col 10, lines 37-54, see also Fig 14, social graph); 
converting the entity data in the first format to a second format, wherein the second format is a standardized input format for a disambiguation pipeline (col 13, lines 29-44, “If the user input is based on an audio modality (e.g., the user may speak to the assistant application 136 or send a video including speech to the assistant application 136), the assistant system 140 may process it using an audio speech recognition (ASR) module 210 to convert the user input into text.  If the user input is based on an image or video modality, the assistant system 140 may process it using optical character recognition techniques within the messaging platform 205 to convert the user input into text.”); 
determining, based on a blocking parameter, a blocked data set comprising a subset of nodes from the set of nodes, wherein each in the subset of nodes matches the blocking parameter (Fig 7, steps 730- 740 “At step 730, the assistant system 140 may select, for each particular entity, one of the plurality of data sources as a core source, wherein the group of records associated with the core source is selected as the core group of records (a blocked data set).  At step 740, the assistant system 140 may identify, for a particular record in the core group of records for each particular entity, a candidate set comprising one or more records from the non-core groups of records that satisfy one or more conditions (the blocking parameter) to be in the candidate set for the particular record.), col 2, lines 49-52 “Creating each entity object in the knowledge graph may involve one or more of the following five steps (1) deduping; (2) resolving; (3) attribute fusing; (4) semantic analysis; and (5) attribute classification.”); 
matching at least two nodes in the blocked data set based on the at least two nodes representing a same entity (Fig 6, Fig 7, steps 750-760, matching step (similarity measure)); 
merging the at least two nodes into a single merged node representing the same entity (Fig 7, step 770 (merging step), col 2, lines 65-67 & col 3, lines 1-7, “the entity-deduping module may construct a merged record (a single merged node) for the entity by merging the all records linked to the entity identifier unique within the data source.  The records processed by the entity-deduping module may be processed by the entity-resolving module that resolves records from a plurality of sources to identify a number of records belonging to an entity.  When multiple records belong to an entity, those records will be linked to a globally unique entity identifier.”, see also col 28, lines 18-24, “”the entity-deduping module 410 may construct a merged record (a single merged node) by merging the first record associated with the coordinate 501 and the second records associated with the coordinates 502A and 502D.  The entity-deduping module 410 may assign the entity identifier assigned to the first record to the constructed merged record.);
generating a unique ID for the single merged -node (col 2, lines 65-67 & col 3, lines 1-7 , see also col 28, lines 18-24 “The entity-deduping module 410 may assign the entity identifier assigned to the first record to the constructed merged record”); and 
importing the single merged into a graph database (Fig 4, step 450, “The attribute-fusion module 450 may produce a single record for an entity, a so-called fused entity record 1001, by combining attribute values collected from a plurality of sources.  The entity may be classified into one of a plurality of domains.”).  

12.	Regarding claim 2, Salkola teaches the invention as claimed in claim 1 above and further teaches wherein matching the at least two nodes in the blocked data set based on the at least two nodes representing the same entity comprises matching the at least two nodes based on at least one identical attribute associated with each of the at least two nodes that is different from the blocking parameter (Fig 6, Fig 7, steps 750-760, matching step (similarity measure)).  

13.	Regarding claim 3, Salkola teaches the invention as claimed in claim 1 above and further teaches wherein matching the at least two nodes in the blocked data set comprises matching the at least two nodes based on a machine learning algorithm (Fig 6, Fig 7, steps 750-760, matching step (similarity measure) using machine learning algorithm).  

14.	Regarding claim 4, Salkola teaches the invention as claimed in claim 3 above and further teaches wherein the machine learning algorithm is a clustering algorithm (Fig 6, Fig 7, steps 750-760, matching step (similarity measure) using machine learning classifier).  

15.	Regarding claim 5, Salkola teaches the invention as claimed in claim 1 above and further teaches wherein matching the at least two nodes in the blocked data set2Application No. 16/270,966PS Ref. No.: INTU/0367US Reply to Office Action of June 28, 2021Client Ref. No.: 1811226UScomprises forming at least one group of in the blocked data set based on a matching attribute for all in the at least one group of nodes (Fig 6, Fig 7, steps 750-760, matching attributes (similarity measure).

16.	Regarding claim 6, Salkola teaches the invention as claimed in claim 1 above and further teaches wherein the disambiguation pipeline comprises: a blocking component configured to determine the blocked data set from the entity data in the second format based on the blocking parameter; a matching component configured to match the at least two in the blocked data set; a merging component configured to merge the at least two into the single merged ; and a ID generator component configured to generate a unique ID for the single merged wherein the blocking component, the matching component, the merging component, and the ID generator component are all instances of a standard object class of a disambiguation pipeline framework (col 32, lines 6-11, although this disclosure describes and illustrates particular components, devices, or systems carrying out particular steps of the method of FIG. 7, this disclosure contemplates any suitable combination of any suitable components, devices, or systems carrying out any suitable steps of the method of FIG. 7.).  

17.	Regarding claim 7, Salkola teaches the invention as claimed in claim 1 above and further teaches wherein the data source is an existing graph database (Figs 1 and 14, col 2, lines 35-43, knowledge graph).

18.	Regarding claims 8-14, those claims recite a system performs the method of claims 1-7respectively and are rejected under the same rationale.

19.	Regarding claims 15-20, those claims recite a non-transitory computer readable medium storing instructions performs the method of claims 1-7 respectively and are rejected under the same rationale.

CONCLUSION
20.	The prior art made of record and not relied upon is considered pertinent to applicant s disclosure.

Sharma et al (US 20200104321 A1)
Leary et al (US 20110125746 A1)
Novik et al (US 20060242444 A1)

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HICHAM SKHOUN whose telephone number is (571)272-9466. The examiner can normally be reached Normal schedule: Mon-Fri 10am-6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Usmaan Saeed can be reached on 5712724046. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HICHAM SKHOUN/Primary Examiner, Art Unit 2169